Citation Nr: 1748924	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-01 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to January 4, 2016, and in excess of 20 percent thereafter for cervical spine strain.

2.  Entitlement to a compensable initial rating for bilateral pes cavus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bilateral knee disability.

5.  Entitlement to service connection bilateral shin disability.

6.  Entitlement to an effective date earlier than July 22, 2013, for the award of service connection for post-operative scar of the right foot.

7.  Entitlement to an effective date earlier than July 22, 2013, for the award of service connection for post-operative scar of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from January 2004 to May 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal of 
September 2009 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2014 rating decision, the RO increased the rating for the cervical spine strain from noncompensable to 10 percent disabling, effective May 31, 2009, the day following the date of separation from service.  In a January 2016 rating decision, the RO increased the rating for cervical spine strain from 10 percent to 20 percent, effective January 4, 2016.  The Board has recharacterized the claim on appeal accordingly.
 
Moreover, the Board notes that the Veteran originally claimed service connection for a low back disability. However, a review of the claims file  reveals that he has multilevel disc protrusions of the thoracic spine.  Thus, the claim for service connection for low back disability has been recharacterized as a broader claim for service connection for a back disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In May 2017, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at the hearing along with a waiver of initial RO review of the evidence.

The issues of entitlement to higher initial ratings for cervical spine strain and for bilateral pes cavus, and the issues of entitlement to service connection for a back disability, bilateral knee disability and for bilateral shin disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial service connection claim for bilateral foot pain, status post surgery, which encompassed a claim for painful residual scars of both feet, was received on March 9, 2009, while he was still in active service.

2.  Entitlement to service connection for post-operative scar of the right foot arose prior to the date VA received the Veteran's initial claim for service connection for foot pain, status post surgery.

3.  Entitlement to service connection for post-operative scar of the left foot arose prior to the date VA received the Veteran's initial claim for service connection for foot pain, status post surgery.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 31, 2009 (the day following the date of service separation), for the award of service connection for post-operative scar of the right foot, have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2016).

2.  The criteria for an effective date of May 31, 2009 (the day following the date of service separation), for the award of service connection for post-operative scar of the left foot, have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.114(a), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran argues that he is entitled to effective dates earlier than July 22, 2013, for the awards of service connection for post-operative scars of the right and left feet. 

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2016). 

A "claim" is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication or action indicating an intent to apply for VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought. 

The above reference to "the date entitlement arose" is not defined in the current statute or regulation.  The term has generally been interpreted to mean the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

In this case, on March 9, 2009, the RO received the Veteran's Application for Compensation or Pension, indicating that he was seeking service connection for several disorders, to include a claim of entitlement to service connection for "foot pain/problems (surgery on both feet)."  The service treatment records associated with the claims file showed that in November 2007, the Veteran underwent bilateral plantar fascia release.

On VA pre-discharge examination in April 2009, the Veteran was diagnosed as having chronic plantar fasciitis of both feet with pes cavus deformity bilaterally.  Scars on the feet were not noted on the VA examination report.  In a September 2009 rating decision, the RO granted service connection for bilateral pes cavus and assigned a noncompensable rating, effective May 31, 2009.  The Veteran perfected a timely appeal of the RO's assignment of the initial noncompensable rating for his bilateral pes cavus.  In an October 2012 statement, in support of his appeal, the Veteran reported that he had a "patch of permanent, thick tissue in the tender area of my foot" as a result of the fascia release.  

Thereafter, the Veteran underwent a VA examination of the feet on July 22, 2013.  The examination report noted lumps on the bilateral mid-arch where a scar could be seen from past surgery.  Pain was elicited on palpation of both areas.  The Veteran was wearing orthotics with a cutout to accommodate the lumps.  A July 2015 VA scars examination confirmed tender scar tissue on both feet as residuals from prior surgery.  

In an October 2015 Decision Review Officer Decision, the RO granted service connection for post-operative scar of each foot with 10 percent evaluations, effective July 22, 2013, the date of the VA examination report which initially identified the scars.

The Veteran testified at the May 2017 Board hearing that at his initial pre-discharge VA examination in April 2009, the examiner did not adequately exam his feet.  He stated that the examiner diagnosed him as having claw feet while standing across the room.  He stated that the examiner never asked him about the surgery or touched his feet and did not notice his scars at that time.  He stated that the scars have been one of the major issues concerning his feet as they are painful.

The Board disagrees with the RO's assignment of Jul 22, 2013 as the effective date for the award of service connection for post-operative scars of both feet.  The Veteran's March 9, 2009 statement specifically sought service connection for bilateral foot pain, status post surgery. Moreover, the Board accepts that the Veteran's scars of the right and left feet were painful but not evaluated at the time of the April 2009 VA examination.  As such, the proper effective date for the award of service connection for residual postoperative bilateral foot scars is March 31, 2009, the day following the date of the Veteran's discharge from service.  VA received the Veteran's service connection claim on March 9, 2009, while he was still in active service; therefore, the effective dates for service connection for post-operative scars of both feet may not be earlier than the day following his separation from service, or March 31, 2009.  See 38 C.F.R. § 3.400.


ORDER

An effective date of March 31, 2009, for service connection for post-operative scar of the right foot is granted.

An effective date of March 31, 2009, for service connection for post-operative scar of the left foot is granted.


						(CONTINUED ON NEXT PAGE)

REMAND

The remaining issues of entitlement to higher initial ratings for cervical spine strain and for bilateral pes cavus, and the issues of entitlement to service connection for a back disability, bilateral knee disability and for bilateral shin disability, warrant further development.

Cervical Spine and Bilateral Pes Cavus

At May 2017 Board hearing, the Veteran testified to symptoms that indicate a worsening of his cervical spine strain and bilateral pes cavus disabilities.  He was last afforded a VA examination of his cervical spine in January 2016 and a VA examination of his feet in July 2013.  Accordingly, in order to accurately assess the severity of the Veteran's disabilities he should be afforded new and contemporaneous VA examinations.

Back Disability

The Veteran contends that he has a current back disability that was incurred during active duty service.  He reported complaining of back pain during active duty service and that the back pain has continued since service discharge.

The service treatment records document the Veteran's complaint of back pain which an examiner stated was probably associated with high arches in his feet.

Post-service, a VA MRI report dated in September 2010 showed multilevel paracentral disc protrusions at T6-T7, T7-T8, and T9-T10.  

In light of the evidence presented above, the Board finds that the Veteran should be afforded a VA examination.


Bilateral Knee Disability and Bilateral Shin Disability 

The Veteran is seeking service connection for bilateral knee and bilateral shin disabilities.  The service treatment reports document complaints of occasional knee pain as well a diagnosis of shin splints.

Following VA examination in March 2009, the examiner found no pathology to render diagnoses of bilateral knee disability and/or bilateral shin disability.  

However, the Veteran testified at the May 2017 Board hearing that he continues to have pain and discomfort in both knees as well as both shins.

As the Veteran reports continued bilateral knee and bilateral shin symptoms, further VA examination is warranted.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected cervical spine strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include range of motion findings in degrees on both active and passive motion testing, as well as additional functional impairment during flare-ups and/or on repeated use.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  

All objective manifestations and subjective symptoms should be reported in detail.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected bilateral pes cavus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  

All objective manifestations and subjective symptoms should be reported in detail, to include additional functional impairment during flare-ups and/or repeated use.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed back disability.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner is advised that the Veteran is competent to report that he experienced the onset of back pain during active duty service and that he has continued to experience ongoing back pain.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner should identify all current spine disability (aside from the service-connected cervical spine).  Thereafter, he or she should offer an opinion regarding the following: 

Is it at least as likely as not that a spine disability had its onset during, or is in any way related to, his military service.   

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed bilateral knee disability.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner is advised that the Veteran is competent to report that he experienced the onset of bilateral knee pain during active duty service and that he has continued to experience ongoing neck pain.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner should identify all current knee disability, or knee disability demonstrated during or proximate to the appeal, even if resolved.  Thereafter, he or she should offer an opinion regarding the following: 

Is it at least as likely as not that a knee disability had its onset during or is in any way related to his military service, to include his participation in physical activities such as weight lifting and boxing.   

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

5.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed bilateral shin disability.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner is advised that the Veteran is competent to report that he experienced the onset of bilateral shin pain during active duty service and that he has continued to experience ongoing neck pain.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner should identify any current shin disability, or shin disability demonstrated during or proximate to the appeal period, even if resolved.  Thereafter, he or she should offer an opinion regarding the following: 

Is it at least as likely as not that a shin disability had its onset during, or is in any way related to, the Veteran's military service, to include his participation in physical activities such as weight lifting and boxing.   

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

6.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of all additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


